Appeal from a decision of the Workers’ Compensation Board, filed *801October 11, 1979. A majority of the board panel found: “based on the record and medical testimony, particularly that of Dr. Brodman, that claimant’s work activities which involved prolonged standing and loading of material on trucks aggravated the pre-existing varicose veins. The Majority finds that the pathology and disability that followed were causally related and constitute an occupational disease within the meaning of the Law.” There is substantial evidence in the record to support the board’s decision. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.